Appellant was convicted in the District Court of Bexar County of burglary, and his punishment fixed at two years in the penitentiary.
The record is before us without statement of facts or bills of exception. The indictment in two counts charges burglary, one count *Page 132 
alleging a night-time and the other a day-time burglary, and each appear to be framed in accordance with our statute. The charge of the court submits the law of burglary, and finding no error in the record, an affirmance is ordered.
Affirmed.